Exihibit 10.10

 

[FORM OF] EXECUTIVE EMPLOYMENT AGREEMENT


This Employment Agreement (the "Agreement") is entered into as of the last date
signed (the "Effective Date") by and between Socket Communications, Inc., a
Delaware corporation (the "Company"), and [Name of Executive] (the "Executive").

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to be employed by the company upon the terms and conditions
set forth below.

> NOW, THEREFORE, the Company and the Executive agree as follows:
> 
> 1. Term of the Agreement. The Company hereby employs the Executive and the
> Executive hereby accepts employment with the Company under this Agreement
> commencing on the Effective Date and expiring on December 31, 2008 (the
> "Employment Period") subject, however, to prior termination as provided
> pursuant to paragraph 5 of this Agreement.
> 
> 2. Duties and Obligations
> 
> > a. The Executive shall report to, and follow the instructions and wishes of,
> > the Company's Chief Executive Officer. [Substitute Chairman of the Board for
> > Chief Executive Officer for the CEO].
> > 
> > b. The Executive agrees that to the best of his ability and experience, he
> > will at all times loyally and conscientiously perform all of the duties and
> > obligations required of and from him pursuant to the express and implicit
> > terms hereof.
> 
> 3. Devotion of Entire time to the Company's Business
> 
> 
> > a. During the term of his employment, the Executive shall, during regular
> > business hours, devote all of his attention, knowledge, skills, interests,
> > and productive time to the business of the Company, and the Company shall be
> > entitled to all of the benefits and profits arising from or incident to all
> > work, services, and advice of the Executive.
> > 
> > b. During the term of his employment, the Executive shall not, directly or
> > indirectly, either as an employee, employer, consultant, agent, principal,
> > partner, stockholder, corporate officer, director, or in any other
> > individual or representative capacity, engage or participate in any business
> > that is competitive in any manner whatsoever with the business of the
> > Company.
> 
> 4. Compensation and Benefits
> 
> > a. Compensation and Benefits. During the term of this Agreement, the Company
> > shall pay to the Executive a base annual salary not less than the base
> > salary in effect on the Effective Date, payable in equal semi-monthly
> > installments in accordance with the Company's payroll schedule; provided,
> > however, that Executive's salary may be reduced to the extent the Company
> > implements a salary reduction generally applicable to all executive officers
> > of the Company. During the term of this Agreement, the Executive shall be
> > eligible for salary and merit increases in his base salary as determined in
> > the sole discretion of the Compensation Committee of the Company's Board of
> > Directors.
> > 
> > b. Variable Compensation. During the term of this Agreement, the Executive
> > is entitled to participate in the Company's Management Variable Incentive
> > Compensation Plan according to its terms as set by the Compensation
> > Committee of the Company's Board of Directors.
> > 
> > c. Insurance. The Executive shall be entitled to the prerequisites and
> > benefits generally available to the other executive employees or their
> > families through group insurance programs sponsored by the Company.
> > 
> > d. Paid Time Off. The Executive shall be entitled to accrue paid time off
> > ("PTO") in accordance with the Company's PTO policy applicable to all
> > employees. If the PTO accrual reaches the maximum PTO accrual, any PTO that
> > would otherwise accrue for Executive will be paid to Executive on the next
> > payroll date, less applicable tax withholding.
> > 
> > e. Savings Plan. The Executive shall be entitled to the prerequisites and
> > benefits generally available to other executive employees through tax
> > deferred savings, pension and similar programs when and if sponsored by the
> > Company.
> 
> 5. Termination of Employment
> 
> > a. The Executive understands that either he or the Company may terminate the
> > employment relationship between them at any time, for any reason, with or
> > without Cause or notice. For purposes of this Agreement, "Cause" for
> > termination of employment by the Company is defined as a determination in
> > the sole discretion of the Company's Board of Directors of the occurrence of
> > any of the following:
> > 
> > > i. Gross misconduct or fraud by the Executive;
> > > 
> > > ii. Misappropriation of the Company's proprietary information by the
> > > Executive;
> > > 
> > > iii. Willful and continuing breach by the Executive of his duties under
> > > this Agreement after the Company has given notice to the Executive thereof
> > > and Executive has had 30 days in which to cure such breach.
> > 
> > b. If at any time during the Initial Employment Period, the Company
> > terminates Executive's employment without Cause, as defined above, or in the
> > event of a disability which causes the Executive to be terminated due to
> > being unable to perform the essential functions of Executives duties with or
> > without a reasonable accommodation, the Company shall provide to Executive
> > each of the following in exchange for Executive's execution and
> > non-revocation of a general release of claims satisfactory to the Company:
> > 
> > > i. The Executive's regular base salary for a period of six (6) months,
> > > payable on normal company paydays during that six-month period (the
> > > "Period"). The Executive will be entitled to receive this payment
> > > regardless of whether or not he secures other employment during the
> > > Period.
> > > 
> > > ii. Reimbursement for the of COBRA premiums until the earlier of either:
> > > (a) such time as the Executive becomes eligible for the health insurance
> > > benefits provided by another employer; or (b) the expiration of the
> > > Period. The Executive understands and agrees that if he does not elect to
> > > continue his health insurance coverage pursuant to COBRA and the Company's
> > > policies and procedures for the implementation of COBRA, or does not pay
> > > COBRA premiums in accordance with the Company's policies and procedures
> > > for the implementation of COBRA, that Executive shall not be entitled to
> > > any continuation of health insurance. The Executive agrees that should he
> > > become eligible for health insurance benefits provided by another employer
> > > during the Period, he will immediately provide written notice of such
> > > event to the Company's Chief Executive Officer [for the CEO agreement,
> > > substitute Chairman of the Board of Directors for Chief Executive
> > > Officer].
> > > 
> > > iii. For the quarter in which the Executive is terminated, he will receive
> > > the full variable compensation amount, pursuant to the terms of the
> > > Management Variable Incentive Compensation Plan, to which he would
> > > otherwise have been entitled had he remained employed with the Company.
> > > For the quarter following the Executive's termination, he will receive
> > > one-half of the bonus amount, pursuant to the terms of the Management
> > > Variable Incentive Compensation Program, to which he would otherwise have
> > > been entitled had he remained employed with the Company. The Executive
> > > understands that, except for the payments described in the preceding
> > > sentences, he is not entitled to, nor will he receive, any further payout
> > > under the Management Variable Incentive Compensation Program. Within
> > > thirty (30) days of the date of the termination without Cause of the
> > > Executive's employment, and pursuant to mutual agreement between the
> > > Company and the Executive, the Executive may purchase at book value
> > > certain items of the Company property which were purchased by the Company
> > > for the use of the Executive, which may include a personal computer,
> > > cellular phone, and other similar items.
> > > 
> > > iv. Employee stock options granted to the Executive stop vesting as of the
> > > date of employment termination. The Executive shall have an extended
> > > exercise period for vested options equal to the greater of (aa) 25% of
> > > total time employed by the Company not to exceed one year, or (bb) 90
> > > days. However, in no case shall the exercise period be extended beyond the
> > > expiration date of the grant. Additionally, the option may not be extended
> > > beyond the later to occur of (cc) the fifteenth day of the third month
> > > after the option exercise rights would have otherwise expired (typically
> > > 90 days), or (dd) the end of the calendar year during which the option
> > > exercise rights would have otherwise expired.
> > 
> > The Executive agrees that in the event he accepts employment directly or
> > indirectly, either as an employee, employer, consultant, agent, principal,
> > partner, stockholder, corporate officer, director, or in any other
> > individual or representative capacity, in any business that is competitive
> > in any manner whatsoever with the business of the Company, the Company may
> > discontinue any of the benefits set forth in paragraph 5(b) not payable as
> > of the date of such employment. The Executive understands that in the event
> > his employment is terminated for any reason, with or without Cause, after
> > December 31, 2008, he is not entitled to receive any of the benefits set
> > forth in paragraph 5(b).
> > 
> > c. In the event of the termination of this Agreement for any reason, at any
> > time, with or without Cause, the Company agrees that it will pay to the
> > Executive all his accrued but unused PTO.
> > 
> > d. In the event that following a Change in Control (as defined below), the
> > Executive is asked to move his principal place of employment to a location
> > 50 miles or more farther from Executive's then-current principal place of
> > employment relative to his then-current residence, measured by road
> > distance, the Executive may elect to resign his employment. If Executive
> > elects to resign within one hundred twenty (120) days following such a
> > Change of Control, the Executive will be entitled to receive all of the
> > benefits set forth under paragraph 5(b) in exchange for the execution and
> > nonrevocation of a general release of claims satisfactory to the Company.
> > For purposes of this 5(d), Change in Control shall mean:
> > 
> > > i. Any "person" (as such term is used in Sections 13(d) and 14(d) of the
> > > Securities Exchange Act of 1934, as amended) becomes the "beneficial
> > > owner" (as defined in Rule 13d-3 of the Securities Exchange Act of 1934,
> > > as amended), directly or indirectly, of securities of the Company
> > > representing fifty percent (50%) or more of the total voting power
> > > represented by the Company's then outstanding voting securities; or
> > > 
> > > ii. The consummation of the sale or disposition by the Company of all or
> > > substantially all of the Company's assets; or
> > > 
> > > iii. The consummation of a merger or consolidation of the Company with any
> > > other corporation, other than a merger or consolidation which would result
> > > in the voting securities of the Company outstanding immediately prior
> > > thereto continuing to represent (either by remaining outstanding or by
> > > being converted into voting securities of the surviving entity or its
> > > parent) at least fifty percent (50%) of the total voting power represented
> > > by the voting securities of the Company or such surviving entity or its
> > > parent outstanding immediately after such merger or consolidation.
> > 
> > e. In the event that the Company alters the Executive's reporting structure
> > at any time during the Employment Period so that the Executive does not
> > report directly to the Chief Executive Officer [substitute Chairman of the
> > Board for the CEO], the Executive may elect to resign his employment. If
> > Executive elects to resign within one hundred twenty (120) days following
> > such a change to his reporting structure, the Executive will be entitled to
> > receive all of the benefits set forth under paragraph 5(b) in exchange for a
> > general release of claims satisfactory to the Company. [This provision only
> > applies to the contracts for the CEO, Executive VP and CFO]
> 
> 6. Governing Law. This Agreement shall be interpreted, construed, governed,
> and enforced according to the laws of the State of Delaware.
> 
> 7. Attorney's Fees. In the event of any arbitration or litigation concerning
> any controversy, claim, or dispute between the parties arising out of or
> relating to this Agreement or the breach or the interpretation hereof, the
> prevailing party shall be entitled to recover from the losing party reasonable
> expense, attorneys' fees, and costs incurred therein or in the enforcement or
> collection of any judgment or award rendered therein. The "prevailing party"
> means the party determined by the arbitrator or court to have most nearly
> prevailed, even if such party did not prevail in all matters, not necessarily
> the one in whose favor a judgment is rendered.
> 
> 8. Arbitration.
> 
> > a. Executive and the Company agree that any dispute or controversy arising
> > out of, relating to, or in connection with this Agreement, or the
> > interpretation, validity, construction, performance, breach, or termination
> > thereof, shall be finally settled by binding arbitration to be held in San
> > Jose, California under the National Rules for the Resolution of Employment
> > Disputes of the American Arbitration Association as then in effect (the
> > "Rules"). The parties shall be entitled to conduct discovery pursuant to the
> > California Code of Civil Procedure. The arbitrator may regulate the timing
> > and sequence of such discovery and shall decide any discovery disputes or
> > controversies between the parties. The arbitrator may grant injunctions or
> > other relief in such dispute or controversy. The decision of the arbitrator
> > shall be final, conclusive and binding on the parties to the arbitration.
> > Judgment may be entered on the arbitrator's decision in any court having
> > jurisdiction.
> > 
> > b. The arbitrator(s) shall apply California law to the merits of any dispute
> > or claim, without reference to rules of conflicts of law.
> > 
> > c. Unless otherwise provided for by law, the Company will pay for any
> > administrative or hearing fees of such arbitration, except that Executive
> > shall pay the first $125.00 of any filing fees associated with any
> > arbitration Executive initiates.
> > 
> > d. EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
> > ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
> > AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION
> > WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION,
> > PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT
> > THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF HIS RIGHT TO A JURY TRIAL
> > AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
> > EMPLOYER/EMPLOYEE RELATIONSHIP.
> 
> 9. Amendments. No amendment or modification of the terms or conditions of this
> Agreement shall be valid unless in writing and signed by Executive and an
> officer or member of the Compensation Committee of the Company's Board of
> Directors.
> 
> 10. Code Section 409A. Notwithstanding the provisions of Section 9, this
> Agreement will be automatically amended to the extent necessary to avoid
> imposition of any additional tax or income recognition prior to actual payment
> to the Executive under Code Section 409A and any temporary, proposed or final
> Treasury Regulations and guidance promulgated thereunder and the parties agree
> to cooperate with each other and to take reasonably necessary steps in this
> regard.
> 
> 11. Severability. All agreements and covenants contained herein are severable,
> and in the event any of them shall be held to be invalid or unenforceable,
> this Agreement shall be interpreted as if such invalid agreements or covenants
> were not contained herein.
> 
> 12. Successors and Assigns. The rights and obligations of the Company under
> this Agreement shall inure to the benefit of and shall be binding upon the
> successors and assigns of the Company. The Executive shall not be entitled to
> assign any of his rights or obligations under this Agreement.
> 
> 13. Entire Agreement. This Agreement and the Proprietary Information and
> Inventions Agreement signed by the Executive on joining the Company constitute
> the entire Agreement between the parties with respect to the employment of the
> Executive.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the latest
date set forth below.

 

EXECUTIVE:
SOCKET COMMUNICATIONS, INC.:
_________________________________________  
_________________________________________ [NAME]   [NAME]
[TITLE]
[TITLE]
_________________________________________  
_________________________________________
Date Signed
Date Signed

 

 